9 F.3d 1545
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. WILLIAMS, II, Plaintiff-Appellant,v.Cynthia R. NATHAN;  Loretta D. Connor;  Issac N. Seekford;Arlington Realty, Incorporated;  Vernon L. Evans,Defendants-Appellees,andGary G. SOLYST;  Times Journal Company;  Peter Dvorsak;Earl E. Shaffer;  Virginia Real Estate Board;  John Doe,Locksmith;  John Doe, Trespasser;  Jane Doe, Trespasser;John Doe;  Jane Doe, Defendants.
No. 93-1709.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 9, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-90-A)
James E. Williams, II, Appellant Pro Se.
David H. White, Alexandria, Virginia;  Douglas McNeil Coleman, Hudgins, Carter & Coleman, Alexandria, Virginia;  John Henry Carstens, Jordan, Coyne & Savits, Fairfax, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint for failure to comply with discovery.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Nathan, No. CA-93-90-A (E.D. Va.  May 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED